Citation Nr: 0328853	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-02 667  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left foot arthritis 
as secondary to service-connected fasciotomy of the left heel 
with calcification of the left plantar aponeurosis and left 
heel spur.

2.  Entitlement to an increased evaluation for fasciotomy of 
the left heel with calcification of the left plantar 
aponeurosis and left heel spur, currently rated 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
January 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).   A November 1999 rating decision denied the 
veteran an increased evaluation for his service connected 
postoperative residuals of a fasciotomy of the left heel.  A 
November 2000 rating decision denied the veteran application 
to reopen a claim for secondary service connection for 
arthritis of the left foot.  A supplemental statement of the 
case furnished the veteran in August 2002, however, 
recharacterized the issue as shown on the title page, 
construing the veteran's claim as separate and apart from any 
previously adjudicated claim and then proceeded accordingly 
to consider it on the merits. 


REMAND

The veteran contends, in substance, that he suffers from an 
arthritic condition of the left foot as secondary to his 
service-connected post operative residuals of a fasciotomy of 
the left heel and, further, that the service-connected left 
heel disorder is more disabling than currently evaluated. 

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO denied the veteran's claims for an increased 
for his left heel disability and for service connection for 
left foot arthritis as secondary to this disorder.  In 
December 1999 he was issued a Statement of the Case 
addressing the increased rating issue and thereafter 
Supplemental Statements of the Case in August 2000, November 
2000, and August 2002 addressing both issues.  However, 
neither the veteran nor his representative were issued any 
sort of notification of the VCAA and/or the specific 
information and/or lay evidence necessary to substantiate his 
claims in appellate status.  The Board points out that the 
claims folder was transferred to the Board in March 2003, 
more than two years after the VCAA was enacted.  The Board 
finds that the RO should inform the veteran and his 
representative of the VCAA's duty to assist and its duty to 
notification provisions.  See generally Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).

It is furthermore the judgment of the Board that VA 
examination of the veteran's left foot should be undertaken 
in connection with his current claim to help identify whether 
or not the veteran has an arthritic disorder of the left foot 
and, if so, its relationship to his service-connected foot 
disability.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the specific issues 
on appeal, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
identify whether he has a separate 
arthritic disorder of the left foot apart 
from his service-connected left foot 
disability, and, if so, its etiology and 
severity.  The claims folder should be 
provided to and reviewed by the examiner 
in connection with this examination.  The 
examiner should ascertain whether the 
veteran has a left foot arthritic 
disorder separate from his service-
connected post operative residuals of a 
fasciotomy of the left heel with 
calcification of the left planar 
aponeurosis and left heel spur and, if 
so, whether it is casually and/or 
etiologically related to the service-
connected left heel disability.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims or an increased evaluation for 
the veteran's postoperative residuals of 
a fasciotomy of the left heel and 
secondary service connection for left 
foot arthritis.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

If any of the benefits sought on appeal remains denied 
following full compliance with the VCAA, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




